Exhibit 10.12

SEPARATION AGREEMENT AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made by and
between FIRST COMMONWEALTH FINANCIAL CORPORATION and its subsidiaries,
divisions, successors and assigns, and the employees, officers, directors and
agents thereof (collectively referred to throughout this Agreement as “FCFC”)
and Edward J. Lipkus, III (hereinafter referred to through out this Agreement as
“Employee”), residing at 105 Adams Circle, Indiana, PA 15701 agree that:

WHEREAS, Employee has been employed with FCFC;

WHEREAS, the parties have mutually agreed upon the terms and conditions of the
separation of Employee and FCFC as set forth in this Agreement; and

WHEREAS, the parties desire to set forth their agreement in writing;

NOW, THEREFORE, the parties hereto, each in consideration of the actions and
promises of the other, intending to be legally bound, hereby agree as follows.

 

1. Employee’s employment is to be terminated August 17, 2009 (the “Termination
Date”).

 

2. In accordance with Employee’s resignation and separation from employment,
FCFC agrees to the pay and provide the following payments and benefits to
Employee:

 

  A. Separation Payment: A lump sum payment equal to one hundred forty thousand
dollars and zero cents ($140,000.00), comprised of seventy-one thousand, two
hundred fifty dollars and one cent ($71,250.01) representing thirteen (13) weeks
of Employee’s current annual salary as of the Termination Date of two hundred
eighty-five thousand dollars and zero cents ($285,000.00), and comprised of
sixty-eight thousand, seven hundred fifty thousand dollars ($68,749.99)
representing a bonus payment for 2009, less applicable federal, state, and local
taxes.

 

  B. Health Care Continuation Via COBRA: Employee will be eligible to receive
continuation of group health care insurance coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1986 (COBRA). If Employee elects to receive
COBRA continuation coverage as set forth below, FCFC will pay Employee’s COBRA
premiums for up to thirteen (13) weeks after the Termination Date. Thereafter,
Employee may continue to receive COBRA continuation coverage at Employee’s cost
and expense for a period of up to eighteen (18) months after the Termination
Date.

In order to receive health care continuation, the Employee must exercise his
rights under COBRA by completing the appropriate COBRA forms. The COBRA forms
will be sent to the Employee after the Employee’s last day worked. Employee will
have up to sixty (60) days, from the later of the Termination date or the date
on which COBRA forms are provided to exercise his COBRA rights. Employee’s
health care coverage will end on the Termination Date, but if Employee submits
COBRA forms within the sixty (60) day period, Employee’s health care coverage
will be reinstated back to the Termination Date and there will be no lapse of
health care coverage. Failure to submit the completed COBRA forms within the
sixty (60) day period shall result in the forfeiture of health care continuation
under COBRA.



--------------------------------------------------------------------------------

Employee may not change his group health care coverage from and after the
Termination Date, unless a qualified family status change occurs.

If Employee declines COBRA continuation coverage, Employee will receive fifty
(50) percent of the monthly premium that would have been paid by the Employer
for the the thirteen (13)-week separation period had he exercised his COBRA
rights. In order to receive this benefit, Employee must notify Employer (in
writing) that Employee does not want continuation of his health care coverage
via COBRA.

If Employee obtains other health care coverage prior to the expiration of the
thirteen (13)-week separation period, the Employee must notify the Employer (in
writing) with the effective date that coverage should cease. Upon such
notification, the health care coverage via COBRA will be terminated and the
Employee will receive fifty (50) percent of the monthly premium that would have
been paid by the Employer for the remaining portion of the thirteen (13)-week
separation period.

Notwithstanding anything to the contrary in this policy, if the Employer changes
the scope of the health insurance benefits for its employees while this policy
is in effect, the Employee’s health insurance benefits will be subject to the
same change.

 

  C. Benefits Generally Available to Displaced Employees: In addition to the
consideration described in paragraphs 2(A) and 2(B) above, Employee will also
remain eligible for any other benefits or compensation to which similarly
situated Employees of FCFC are eligible. These other benefits include, by way of
illustration and not limitation, entitlement to vested benefits, if any, under
the FCFC ESOP and the FCFC 401(k) Retirement Savings Plan, in which Employee
participated prior to his final date of employment in accordance with the terms
of the particular plan. Employee’s election to accept or reject this Agreement
will not affect these other benefits except as required by plan documents.
However, separation payments are not considered qualified earnings for 401(k)
and ESOP contributions. Employee may not contribute any portion of any amount
payable to Employee under this Agreement into FCFC’s 401(k) Plan nor will
payment of any such amount generate any Employer contributions to the 401(k) and
ESOP Plans.

Employee may continue to participate in voluntary benefit plans pursuant to the
plan documents at the conclusion of the Employee’s active employment. Life,
A.D.&D. and Long-Term Disability insurance conversion privileges will be offered
at the conclusion of the Employee’s active employment. Employee will be
responsible for premium payments.

 

  D. Paid Time Off: Payment for any unused Paid Time Off will be made in the
Employee’s final regular pay based on the provisions of FCFC’s Paid Time Off
policy

 

  E. Unemployment Compensation: Employee will be permitted to apply for
Unemployment Compensation benefits to the manner and extent permitted by law.

 

-2-



--------------------------------------------------------------------------------

  F. Obligation to Pay Separation Payment to Beneficiary. If employee becomes
deceased after the Termination Date but prior to the payment of all amounts
payable under this Agreement, any unpaid amounts will be paid to Employee’s
named beneficiary specified on Attachment A – Beneficiary Designation, if
living, otherwise to the personal representative on behalf of or the benefit of
Employee’s estate.

 

3. IN CONSIDERATION for the agreements and payments set forth above, Employee
agrees and hereby releases FCFC and its subsidiaries, and each of their
respective employees, officers, directors, shareholders, affiliates, agents,
successors and assigns, including, without limitation, trustees and
administrators of each employee benefit plan maintained by FCFC or any of its
subsidiaries (each of the foregoing is hereinafter referred to individually as a
“Released Party” and collectively as the “Released Parties”) from any and all
claims, counterclaims, rights, demands, costs, damages, losses, liabilities,
causes of actions, including any claims for attorneys’ fees and court costs that
Employee may have or claim to have against any Released Party as a result of his
employment by, association with and separation from FCFC. Such release shall
include, but not be limited to, claims for any compensation, bonus, commissions,
salaries, pensions, vacation payments or any payments of any kind, apart from
those set forth above. This Release shall include a release from any and all
such claims, whether known or unknown, suspected or unsuspected, foreseen or
unforeseen, real or imagined, actual or potential through the date of this
Agreement. Employee agrees to pay for any legal fees, costs or damages incurred
by any Released Party as a result of any breach of his promises as contained in
this Agreement.

 

4. Employee knowingly and voluntarily releases and forever discharges each
Released Party of and from any and all claims, known and unknown, suspected or
unsuspected, foreseen or unforeseen, real or imagined, actual or potential,
which Employee, his heirs, executors, administrators, successors, and assigns
(referred to collectively throughout this Agreement as “Employee”) have or may
have against such Released Party at any time prior to the date of execution of
this Agreement, including, but not limited to, any alleged violation of: The
National Labor Relations Act, as amended; Title VII of the Civil Rights Act of
1964, as amended; The Civil Rights Act of 1991; Sections 1981 through 1988 of
Title 42 of the United States Code, as amended; The Employee Retirement Income
Security Act of 1974, as amended; The Immigration Reform and Control Act, as
amended; The Americans with Disabilities Act of 1990, as amended; The Age
Discrimination in Employment Act of 1967, as amended; The Older Workers Benefit
Protection Act; The Fair Labor Standards Act, as amended; The Occupational
Safety and Health Act, as amended; The Family and Medical Leave Act; The
Pennsylvania Human Relations Act, as amended; The Pennsylvania Wage Payment and
Collection Law, as amended; The Pennsylvania Minimum Wage Act, as amended; The
Pennsylvania Equal Pay Law, as amended; The Pennsylvania Workers’ Compensation
Act; any other federal, state or local civil or human rights law or any other
local, state or federal law, regulation or ordinance; any public policy,
contract, tort or common law; or any allegation for costs, fees, or other
expenses including attorneys’ fees incurred in this matter.

 

5. With respect to any and all claims that Employee could potentially allege
under the Age Discrimination in Employment Act, 29, U.S.C. §629 et seq., he
hereby agrees and acknowledges the following:

 

  a. That the terms of this Agreement constitute a release and waiver of any and
all claims he may have under the Age Discrimination in Employment Act, 29 U.S.C.
§629, through the date of this Release; and

 

-3-



--------------------------------------------------------------------------------

  b. That he has carefully read and reviewed the terms of this Agreement with
his legal counsel and fully understands the terms of the Agreement, including
that it will release and waive any claim he may have under the Age
Discrimination and Employment Act;

 

  c. That this Agreement affects only those rights and claims under the Age
Discrimination and Employment Act that accrued to him through the date of this
Agreement, but not any claim which may arise after the date of this Agreement;

 

  d. That his waiver and release of claims under the Age Discrimination in
Employment Act are given specifically and in consideration for the promises and
benefits set forth in the Agreement referred to above;

 

  e. That he is hereby advised in writing to consult with his attorney prior to
executing this Agreement, and that he acknowledges that he has done so prior to
signing this Agreement;

 

  f. That he acknowledges that he has been given a period of twenty-one
(21) days within which to consider the terms of this Agreement and any claims he
may have under the Age Discrimination in Employment Act; and,

 

  g. That he understands and acknowledges that he has a period of seven (7) days
following his execution of this Agreement to revoke this Agreement with respect
to any claims that he may have under the Age Discrimination in Employment Act,
and that the Agreement shall not be enforceable under the Age Discrimination in
Employment Act during this seven (7) day period with the understanding that any
such revocation will release FCFC from any and all obligations it may have under
any agreement existing between Employee and FCFC. Any revocation within this
period must be submitted, in writing, to Carrie L. Riggle of FIRST COMMONWEALTH
FINANCIAL CORPORATION and state “I hereby revoke my acceptance of our Agreement
and General Release.” The revocation must be personally delivered to Carrie L.
Riggle or her designee, or mailed to Carrie L. Riggle, FIRST COMMONWEALTH
FINANCIAL CORPORATION, P.O. BOX 400, INDIANA, PA 15701 - 0400 and be postmarked
within seven (7) days of execution of this Separation Agreement and General
Release. If Employee does not advise Carrie L. Riggle, in writing that he
revokes this Agreement within seven (7) days of his execution of it, he
understands that this Agreement shall be forever effective and enforceable. If
the last day of the revocation period is a Saturday, Sunday or legal holiday in
Pennsylvania, then the revocation period shall not expire until the next
following day which is not a Saturday, Sunday or legal holiday.

 

6. Employee recognizes and acknowledges FCFC’s interest in preventing other
employees from misconstruing this Agreement as a precedent setting event
creating an entitlement for them and, therefore, agrees that he shall keep the
fact and terms of this Agreement and the negotiations leading to this Agreement
completely confidential, unless required by law or Court order to do otherwise.
The parties agree that this confidentiality provision is essential to the
Agreement and that any breach of this provision by Employee constitutes a
material breach of this Agreement.

 

7. Employee agrees that he will not make any disparaging statements to any
current or former employee of FCFC or any of its subsidiaries, its or their
clients, customers, contractors, vendors, or to the media or to any other
person, about FCFC, its subsidiaries or any of their respective officers,
directors or employees. A disparaging statement is any communication, oral or
written, which would cause or tend to cause

 

-4-



--------------------------------------------------------------------------------

humiliation or embarrassment or to cause a recipient to question the business
condition, integrity, product and service, quality, confidence or good character
of any of these persons or entities. Employee agrees that this non-disparaging
provision is a material inducement to the execution of this Agreement by FCFC
and that any breach of this provision constitutes a material breach of this
Agreement. FCFC also agrees that it will not make any disparaging statements
about Employee. Additionally, Employee and FCFC agree to cooperate in the
preparation of a letter of recommendation of Employee to be written and signed
by John J. Dolan.

 

8. Employee Cooperation. Employee agrees to cooperate with FCFC upon reasonable
notice and at reasonable times, in the prosecution and defense of litigation and
in related investigations and preparations of any claims or actions now in
existence or that may be threatened or brought in the future relating to events
or occurrences that transpired while he was employed by FCFC.

 

9. Employee shall not apply for or accept employment now or in the future with
FCFC or with any entity owned or operated by FCFC.

 

10. Employee agrees that neither this Agreement nor the furnishing of the
consideration for this Agreement shall be deemed or construed at any time for
any purpose as an admission by FCFC of any liability or unlawful conduct of any
kind.

 

11. This Agreement may not be modified, altered or changed except upon express
written consent of both parties wherein specific reference is made to this
Agreement.

 

12. This Agreement shall not be governed by the substantive laws of the
Commonwealth of Pennsylvania, and any action to enforce this Agreement shall be
brought in the courts of the Commonwealth of Pennsylvania. Should any provision
of this Agreement be declared illegal or unenforceable by any court of competent
jurisdiction and cannot be modified to be enforceable, excluding the general
release language, such provision shall immediately become null and void, leaving
the remainder of this Agreement in full force and effect.

 

13. Voluntary and Knowing Execution of Agreement: Employee can read and write
and acknowledges that he executed this Agreement and agreed to all of its terms
freely, voluntarily, knowingly and in accordance with the advice and
recommendations of his counsel. Employee further acknowledges and represents
that he is under no physical or mental disability or impairment that would
prevent or impair (a) his ability to understand this Agreement or its effects:
or (b) his ability to enter into this Agreement knowingly or voluntarily.

To this end, having elected to execute this Separation Agreement and General
Release, to fulfill the promises set forth herein, and to receive thereby the
sums and benefits set forth in Paragraph two herein, Employee freely, knowingly,
and voluntarily and after due consideration, enters into this Separation
Agreement and General Release intending to waive, settle and release all claims
he has or might have against Employer.

 

14. This Agreement sets forth the entire agreement between the parties hereto,
and fully supersedes any prior agreements or understandings between the parties.
Employee acknowledges that he has not relied on any representation, promises, or
agreements of any kind made to him in connection with his decision to sign this
Agreement except for those set forth in this Agreement.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Separation Agreement and General Release as of the date set forth below:

 

September 30, 2009

    

/s/  Edward J. Lipkus III

Date

                         Edward J. Lipkus III   FIRST COMMONWEALTH FINANCIAL
CORPORATION

September 30, 2009

  By:   

/s/   Carrie L. Riggle

Date

                         Carrie L. Riggle                          SVP/Human
Resources Manager                          First Commonwealth Financial
Corporation

 

-6-